Citation Nr: 9900042	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  95-12 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right hand 
arthritis as secondary to service-connected transverse 
fracture, midshaft, fourth metacarpal with ulnar displacement 
distal shaft, right hand.

2.  Entitlement to an increased evaluation for service-
connected transverse fracture, midshaft, fourth metacarpal 
with ulnar displacement distal shaft, right hand, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1966.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of adverse rating determinations by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas. 

This case was previously before the Board in April 1998 at 
which time it was remanded for further development.  Those 
actions have been completed and the case is properly before 
the Board for adjudication upon the merits.


CONTENTIONS OF VETERAN ON APPEAL

The veteran contends that the RO erred in not granting the 
benefits sought. The veteran maintains that his right hand 
arthritis is related to his service-connected right fourth 
finger disability.  Additionally, he maintains that his right 
fourth finger disability is far more disabling than the 
current disability evaluation indicates.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim for entitlement to 
service connection for right hand arthritis as secondary to 
his service-connected right fourth finger disability is not 
well grounded and the preponderance of the evidence is 
against the veteran's claim for entitlement to an increased 
evaluation for his right fourth finger injury. 



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans appeal has been obtained.

2.  The veteran has not submitted medical evidence of a nexus 
between his postservice right hand arthritis and his service-
connected right fourth finger disability.

3.  The right fourth finger injury is not so severe as to be 
reasonably compared to a ring finger amputation with 
metacarpal resection (more than one-half the bone lost).


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for right 
hand arthritis as secondary to service-connected right fourth 
finger disability is not well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998).

2.  The criteria for a 20 percent evaluation for right fourth 
finger disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1-4.10, 4.71a, 
Diagnostic Codes 5010, 5227 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Facts

The veteran filed his original claim for service connection 
for a broken right hand in March 1981.  In an April 1981 
rating decision, the RO granted service connection for 
transverse fracture, midshaft, fourth metacarpal (hand) with 
ulnar displacement and assigned a noncompensable evaluation.  

The veteran filed a claim for an increased evaluation in 
January 1993.
During a March 1993 VA examination, the veteran reported that 
he suffered constant daily pain in his right hand and that 
the pain limited his ability to use his right hand.  Upon 
examination, the examiner noted that the veteran's hand was 
intact to touch and two-point discrimination.  No swelling, 
angulation, false motion, shortening, or intra-articular 
involvement was noted.  There was a bony prominence at 
approximately the juncture of the middle distal third of the 
fourth metacarpal.  X-rays of the right hand revealed 
metallic fragments in the soft tissue of the third digit and 
the fourth metacarpal was noted to have evidence of an old 
fracture.  The examiners assessment was history of fracture 
of the fourth metacarpal with bony prominence over the 
fracture site.

In a May 1993 rating action, the RO denied entitlement to an 
increased evaluation for the veterans service-connected 
right fourth finger disability.  The veteran filed a notice 
of disagreement (NOD) in June 1993 and perfected his appeal 
in August 1993.

In a November 1993 rating action, the RO denied entitlement 
to service connection for arthritis of the right hand.  The 
veteran filed a timely notice of disagreement (NOD) in August 
1994 and perfected his appeal in May 1995.

During a May 1996 VA orthopedic examination, the examiner 
reviewed the history of the injury, in that the veteran he 
injured his right hand and right fourth finger during service 
when a footlocker fell on it in 1965.  He sustained a 
midshaft fracture to the fourth metacarpal and was treated 
with a cast for six weeks.  The finger healed with some 
deformity with dorsal angulation of the apex.  There was also 
some question of some ulnar deviation as well.  With the 
angulation, the metacarpal joint knuckle was also depressed 
in relationship to the normal height of the knuckle.  Since 
the injury, the veteran had complained of aching discomfort 
through the hand from time to time, which increased with 
heavy activity.  He also complained of a weakness in his 
grip.  He stated that his hand ached and gave him pain and 
discomfort in cold weather and during weather changes.  

Upon examination, the examiner noted that the right fourth 
metacarpal revealed the dorsal angulation of the apex of the 
fracture of the mid-shaft of the fourth metacarpal.  The 
knuckle was slightly depressed, being in the lower level that 
the adjacent little and middle finger metacarpal joints.  The 
head of the metacarpal was not particularly prominent on the 
palmar surface and there was no specific callous over that 
area.  There was some slight tenderness over the dorsal 
angulation.  The veteran stated that the angulation and the 
bump there had gone down over the last several years.  There 
was no evidence of instability of the fracture healing and it 
appeared to be solid.  Range of motion of the metacarpal 
joint was full extension to 0 degrees, 85 degrees of flexion.  
Range of motion of the proximal interphalangeal joint was to 
0 degrees extension, and 90 degrees flexion, distal 
interphalangeal joint motion was to 0 degrees and 80 degrees 
of flexion.  The tip of the ring finger touched the distal 
palmar crease and there was no abnormal rotation of the 
fourth digit and it was aligned properly with the base of the 
thumb and other fingers.  Jamar grip testing was 90 to 100 
degrees on the left and 55 to 60 degrees on the right.  X-
rays revealed a fracture involving the fourth metacarpal bone 
with minimal bowing.  Metallic fragments were seen retained 
in the soft tissue of the middle finger. 

The examiner noted that the right hand examination did not 
reveal any evidence of arthritis of any of the joints 
including the joints of the ring finger.  The veteran had 
full range of motion of the remaining fingers of the joints 
with one exception.  The examiner noted that he did not find 
any evidence of swelling, thickening, tenderness, or soreness 
of any areas of the hand.  The examiner concluded that he did 
not find any clinical evidence of arthritis of the right 
hand.  He opined that if the veteran did have arthritis in 
his right hand, it was not secondary to the fracture of the 
right fourth metacarpal.  He specifically stated that there 
would be no relationship between the two events.  

In a July 1996 rating action, the RO granted an increased 
evaluation to 10 percent disabling for the veterans service-
connected right fourth finger disability.  The case was 
subsequently forwarded to the Board.  In April 1998, the 
Board remanded the case for evidentiary development.  Those 
actions were completed and the case was sent back to the 
Board in December 1998.


II. Entitlement to Service Connection for Right Hand 
Arthritis
Secondary to Service-Connected Right Fourth Finger Disability

The threshold question that must be resolved with regard to 
this claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to the claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Although a claim need not 
be conclusive to be well grounded, it must be accompanied by 
evidence.  The veteran must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

As noted above, service connection may be established for a 
disability resulting from personal injury incurred or disease 
contracted in the line of duty or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110.  The 
regulations also state that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
 
The veteran must submit evidence of a nexus between an in-
service injury or disease and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498 (1995).  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to an in-service injury or disease.  Espiritu v. 
Derwinski, 2 Vet. App. 494, 494 (1992).

The veteran contends that his right fourth finger disability 
causes his right hand arthritis.  Therefore, in essence the 
veterans claim is that his right hand arthritis is related 
to his service-connected right fourth finger disability.

Upon review of the service medical records and post-service 
VA examinations, the Board finds the veterans claim for 
service connection for right hand arthritis not well 
grounded.  The Board notes that the service medical records 
reveal no complaints of or findings relating to right hand 
arthritis.  The veteran presented a history of right hand 
arthritis many years after service. 

Regarding the veteran's claim for service connection for 
right hand arthritis secondary to service-connected right 
fourth finger disability, the Board observes that the veteran 
has not submitted any competent medical evidence showing that 
his right hand arthritis is associated with his service-
connected right fourth finger disability.  The May 1996 VA 
examiner noted that no clinical evidence of right hand 
arthritis was found and that if it was present, it would not 
be related to the veterans service-connected right fourth 
finger disability.  He noted that no relationship between the 
two events existed.  In order for a claim to be well grounded 
in a matter where the determinative issue involves either 
medical causation or medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement.  Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

Based on the evidence of record, the Board concludes that the 
veteran has failed to submit any evidence that justifies a 
belief by a fair and impartial individual that his claim is 
plausible.  38 U.S.C.A. § 5107(a); Tirpak, at 611.  If the 
veteran fails to submit evidence in support of a plausible 
claim, VA is under no duty to assist the veteran in any 
further development of the claim.  Grottveit at 93.  
Furthermore, a claim that is not well grounded must be denied 
because it does not present a question of fact or law over 
which the Board has jurisdiction.  38 U.S.C.A. § 7105(d).

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the veterans 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Boards decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Likewise, the Board 
finds that the RO has advised the veteran of the evidence 
necessary to establish a well-grounded claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).
II. Entitlement to an Increased Evaluation for Service-
Connected
Right Fourth Finger Disability

The Board has found that the veteran's claim is well grounded 
pursuant to 38 U.S.C.A. 5107 in that his claim is plausible, 
that is, meritorious on its own or capable of substantiation. 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
determination is based on the veteran's assertion that his 
service- connected right fifth finger injury has increased in 
severity.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Once it has been determined that a veteran's claim is well 
grounded, VA has a statutory duty to assist the veteran in 
the development of evidence pertinent to that claim.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F. R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disabilities adversely affect his ability to function under 
the ordinary conditions of daily life, and the assigned 
ratings are based as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Governing regulation cautions that the evaluation of the same 
disability under various diagnoses is to be avoided.  38 
C.F.R. § 4.14.  The regulation points out that disabilities 
from injuries to the muscles, nerves, and joints of an 
extremity may overlap to a great extent, so that special 
rules are included in the appropriate body system for their 
evaluation. Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service connected evaluation and the evaluation of the same 
manifestations under different diagnoses are to be avoided.

The RO assigned a noncompensable rating for the service-
connected right fourth finger disability in accordance with 
the provisions of the Rating Schedule, 38 C.F.R. Part 4, 
Diagnostic Code 5227 in April 1981.  Diagnostic Code 5227 
includes ratings under Diagnostic Code 5010.  In a July 1996 
rating action, the RO granted an increased evaluation to 10 
percent disabling.  Although the veteran's disability was 
increased to 10 percent by the RO, pursuant to AB v. Brown, 6 
Vet. App. 35 (1993), the Board is required to construe the 
appeal as an appeal for the maximum benefit allowable by law 
or regulation and thus consider all potentially applicable 
disability ratings. 

The combined rating for disabilities of an extremity shall 
not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68.  
The maximum benefit allowable by regulation for amputation of 
a ring finger is 20 percent.  38 C.F.R. § 4.71a, Code 5155. 

Diagnostic Code 5227 provides for the evaluation of ankylosis 
of the ring finger.  Favorable or unfavorable ankylosis of 
the fourth finger of either hand warrants a noncompensable 
evaluation.  Ankylosis is considered to be favorable when the 
ankylosis does not prevent flexion of the tip of the finger 
to within 2 inches (5.1 cm.) of the median transverse fold of 
the palm.  It is unfavorable when it precludes such motion.  
Extremely unfavorable ankylosis will be rated as amputation 
under the provisions of Diagnostic Code 5155.  Ankylosis is 
considered to be extremely unfavorable when all of the joints 
of the finger are in extension or in extreme flexion, or when 
there is rotation and angulation of the bones.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5227.  A 10 percent evaluation for 
amputation of the fourth finger of the major or minor upper 
extremity is warranted if the point of amputation is at the 
proximal interphalangeal joint or proximal thereto, without 
metacarpal resection.  A 20 percent evaluation requires that 
the amputation involve metacarpal resection with more than 
one-half of the bone lost. 38 C.F.R. § 4.71a, Diagnostic Code 
5155.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the right fourth finger disability.  The Board 
has found nothing in the historical record, which would lead 
it to conclude that the current evidence of record is not 
adequate for rating purposes.

Based upon a thorough review of the evidence of record, the 
Board concludes that a 10 percent evaluation most accurately 
represents the veteran's disability picture.  In this regard, 
the Board notes that the veteran has no ankylosis, favorable 
or unfavorable.  In particular, the Board notes that during 
the May 1996 VA examination, there was no evidence of 
instability of the fracture healing and the healed bone 
appeared to be solid.  Range of motion of the metacarpal 
joint was full extension to 0 degrees, 85 degrees of flexion.  
Proximal interphalangeal joint was to 0 degrees extension, 
and 90 degrees flexion, distal interphalangeal joint was to 0 
degrees and 80 degrees of flexion.  The tip of the ring 
finger touched the distal palmar crease and there was no 
abnormal rotation of the fourth digit and it was aligned 
properly with the base of the thumb and other fingers.  Jamar 
grip testing was 90 to 100 degrees on the left and 55 to 60 
degrees on the right.  X-rays revealed a fracture involving 
the fourth metacarpal bone with minimal bowing.  Metallic 
fragments were seen retained in the soft tissue of the middle 
finger.  

After reviewing the evidence, it is the Board's judgment, 
that the right fourth finger disability, while certainly 
productive of some impairment, does not at this time satisfy 
the criteria for an increased evaluation, as disability 
analogous to amputation involving metacarpal resection with 
more than one-half of the bone lost has not been 
demonstrated.  Although the veteran has aching and weakness 
in the right ring finger and hand, the loss of function 
cannot be analogized to the amputation of the finger.  
Consequently, an increased disability rating is not 
warranted.

The Board is satisfied that the report of the current VA 
examination adequately portrays the absence of any functional 
loss due to pain, as well as the degree of loss of function 
due to weakened movement, excess fatigability, or 
incoordination, as required by 38 C.F.R. §§ 4.40, 4.45.  
Finally, in rendering this determination, the Board has 
considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 
as required by the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The current 
evidence does not provide a basis, which permits a higher 
evaluation.  Specifically, the medical findings do not 
demonstrate that the degree of impairment resulting from the 
right fourth finger disability more nearly approximates the 
criteria for the next higher evaluation.  38 C.F.R. § 4.7.



ORDER

Entitlement to service connection for right hand arthritis is 
denied.

A disability rating in excess of 10 percent for the right 
fourth finger disability is denied.




		
	H. J. Harter
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
